Case 8:21-cv-00299-PJM Document 35 Filed 04/06/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

IN RE US FERTILITY, LLC Master File No. 8:21-ev-299
DATA SECURITY LITIGATION

This Document Relates To: All Actions

 

MEMORANDUM OPINION & ORDER

The Court has before it the applications of various counsel to act as Interim Class Counsel
in this litigation. All the applications demonstrate well-qualified individuals and firms capable of
performing the services required for Interim Class Counsel.

That said, the Court sees no need to delve into the relative strengths and/or weaknesses of
the applicants. This much the Court will say—it is impressed by the diversified approach and
extensive investigative and early filing efforts of the Vinsant-Doe Slate. Accordingly, that Slate
will be designated to act as Interim Class Counsel (with Nikoletta S. Mendrinos to serve as liaison
counsel).

The Court would like for Interim Class Counsel to submit a proposed case management
order by April 20, 2021. If more time is needed, Counsel should promptly notify the Court.

SO ORDERED this 6 day of April 2021

(je

/s/

PETER J. MESSITTE
UNI STATES DISTRICT JUDGE

 
